                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     VICTORIA LYUBARSKY, individually                    Case No.16-cv-06655-JD
                                         and on behalf of all others similarly situated,
                                   6                    Plaintiff,                           ORDER RE ARBITRATION CLAUSE
                                   7                                                         CONSTRUCTION AWARD
                                                  v.
                                   8                                                         Re: Dkt. No. 30
                                         CALIBER HOME LOANS, INC.,
                                   9                    Defendant.
                                  10

                                  11          The Court previously referred this employment dispute to arbitration, including the
                                  12   delegated question of whether the arbitration could include claims on behalf of a putative class.
Northern District of California
 United States District Court




                                  13   Dkt. No. 25. The arbitrator issued a “Clause Construction Award” in which she concluded that the
                                  14   arbitration agreement does not allow for arbitration to proceed on a class-wide basis. Dkt.
                                  15   No. 30-2, Ex. D at 8. The arbitrator temporarily stayed the proceedings to allow “any party to
                                  16   move for a court of competent jurisdiction to confirm or vacate this clause construction award.”
                                  17   Id. Defendant Caliber Home Loans, Inc. now asks the Court to confirm the award. Dkt. No. 30.
                                  18   Plaintiff Lyubarsky did not oppose the request, or file any response to it at all.
                                  19          The Court finds the motion suitable for decision without oral argument. Civ. L.R. 7-1(b).
                                  20   Because plaintiff has not objected or otherwise responded, the clause construction award is
                                  21   confirmed.
                                  22          IT IS SO ORDERED.
                                  23   Dated: December 14, 2018
                                  24

                                  25
                                                                                                      JAMES DONATO
                                  26                                                                  United States District Judge
                                  27

                                  28
